Citation Nr: 0309691	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  99-03 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation for the 
residuals of fracture to L-3, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The appellant served on active duty from April 1952 to May 
1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision issued by the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  At present, the case is before the 
Board for appellate consideration.  

The Board notes that the veteran presented testimony during 
an appeals hearing at the RO before a hearing officer, as 
well as before the undersigned Veterans Law Judge in May 1999 
and February 2002, respectively.  Copies of the hearing 
transcripts issued following the hearings are of record.   


REMAND

In this case, following receipt of the veteran's case at the 
Board, but prior to the promulgation of a decision in this 
appeal, the Board undertook additional development of the 
issue on appeal pursuant to the authority then granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  The veteran was notified of such development 
via correspondence dated September 2002 and March 2003, as 
required by Rule of Practice 903. 67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002) (codified at 38 C.F.R. § 20.903).

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) in Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 
02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003) invalidated the Board's development authority 
under 38 C.F.R. § 19.9.  The Federal Circuit Court further 
stated in this case that the Board was not allowed to 
consider additional evidence without remanding the case to 
the RO for initial consideration and/or without obtaining a 
waiver of RO consideration from the appellant.  Therefore, in 
accordance with the instructions given by the Federal 
Circuit, this case must be remanded to the RO for initial 
consideration of the information developed by the Board.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)).  The claims file 
must include documentation that the RO 
has complied with the VA's redefined 
duties to notify and assist a claimant as 
set forth in the VCAA and as specifically 
affecting the issue on the title page of 
this remand.

2.  After completion of the above, the RO 
should readjudicate the appellant's claim 
seeking an increased rating for the 
service-connected residuals of fracture 
to L-3, currently evaluated as 10 percent 
disabling, specifically considering the 
criteria listed in the VA Schedule for 
Rating Disabilities for arthritis 
(Diagnostic Codes 5003 and 5010), 
residuals of vertebra fracture 
(Diagnostic Code 5285), limitation of 
motion of the lumbar spine (Diagnostic 
Code 5292), intervertebral disc syndrome 
(Diagnostic Code 5293 as effective prior 
to and as of September 23, 2002), and 
paralysis of the sciatic nerve 
(Diagnostic Code 8520).  In addition, the 
RO should take into consideration 38 
C.F.R. §§ 4.14, 4.40, 4.45, 4.59, and the 
holdings in DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995) and Mittleider v. West, 
11 Vet. App. 181 (1998) (when it is not 
possible to separate the effects of the 
service-connected condition from a 
nonservice-connected condition, 38 C.F.R. 
§ 3.102 clearly dictates that such signs 
and symptoms be attributed to the 
service-connected condition).  
Furthermore, the RO's consideration of 
referring the service-connected claim for 
an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1) must be documented 
on readjudication.  

3.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The veteran is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




